Case: 09-50889 Document: 00511274620 Page: 1 Date Filed: 10/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2010
                                     No. 09-50889
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DONALD RAY NELSON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:00-CR-111-1


Before SMITH, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Donald Ray Nelson, federal prisoner # 01636-051, appeals the district
court’s decision granting a motion to reduce his sentence under 18 U.S.C.
§ 3582(c)(2) and denying a motion to reconsider that ruling. He argues that,
pursuant to United States v. Booker, 543 U.S. 220 (2005), the district court was
not limited to the amended guidelines range but could have granted a greater
reduction after considering the 18 U.S.C. § 3553(a) factors.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-50889 Document: 00511274620 Page: 2 Date Filed: 10/26/2010

                               No. 09-50889

      In Dillon v. United States, 130 S. Ct. 2683, 2692 (2010), the Supreme
Court held that Booker does not apply to § 3582(c)(c) proceedings. Because
Nelson’s argument is foreclosed by Dillon, the Government’s motion for
summary affirmance is GRANTED, and the judgment of the district court is
AFFIRMED. The Government’s alternative motion for an additional thirty days
to file a brief is DENIED.




                                     2